UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X     For Online Publication Only
ANGELA S. BIANCO,
                            Plaintiff,
          -against-                                               ORDER
                                                                  2:16-CV-00444 (JMA) (AYS)
COUNTY OF NASSAU, NASSAU COUNTY
POLICE DEPARTMENT, DETECTIVE                                                 FILED 
GENNARO DESTEFANO, LIEUTENANT                                                CLERK 
VINCENT G. BODEN, NASSAU COUNTY                                                  
                                                                  11/8/2018 4:52 pm
POLICE DEPARTMENT JOHN AND JANE                                                  
DOES 1-10                                                            U.S. DISTRICT COURT 
                                                                EASTERN DISTRICT OF NEW YORK 
                             Defendants.                             LONG ISLAND OFFICE 
------------------------------------------------------------X
AZRACK, United States District Judge:

        On September 12, 2018, pro se Plaintiff Angela Bianco notified Magistrate Judge Shields

that she would discontinue this action if she were not permitted to amend her complaint. (See

Sept. 12, 2018 Scheduling Order re ECF No. 110 Letter). Magistrate Judge Shields denied

Plaintiff’s motion to amend her complaint and directed Plaintiff to execute and submit a

stipulation of dismissal, signed by both Plaintiff and counsel for Defendants, to the Court within

thirty days. (Id.)

        Since then, the parties exchanged a series of emails and telephone calls regarding the

stipulation but have not agreed upon the language to be included. Specifically, it appears that

Plaintiff is concerned that, if she agrees to discontinue this action, the second sentence of Federal

Rule of Civil Procedure 41(a)(1)(B) would bar her from commencing a subsequent action in state

court. (See Response to Motion for Extension of Time to File Stipulation of Discontinuance

without Prejudice, ECF No. 118).
       Rule 41(a) provides:

       (a) VOLUNTARY DISMISSAL
          (1) By the Plaintiff
               (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,
               and 66 and any applicable federal statute, the plaintiff may dismiss an
               action without a court order by filing:
                       (i) a notice of dismissal before the opposing party serves either an
                       answer or a motion for summary judgment; or
                       (ii) a stipulation of dismissal signed by all parties who have
                       appeared.
               (B) Effect. Unless the notice or stipulation states otherwise, the dismissal
               is without prejudice. But if the plaintiff previously dismissed any federal-
               or state-court action based on or including the same claim, a notice of
               dismissal operates as an adjudication on the merits.
          (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action may
          be dismissed at the plaintiff’s request only by court order, on terms that the
          court considers proper . . . . Unless the order states otherwise, a dismissal under
          this paragraph (2) is without prejudice.
       On October 10, 2018, Plaintiff filed a motion for an extension of time to file the

stipulation in order to resolve her concern. (Motion for Extension of Time to File Stipulation of

Discontinuance without Prejudice, ECF No. 117). While Defendants do not object to Plaintiff’s

request, they ask the Court to dismiss the action by Court Order pursuant to Rule 41(a)(2) given

Plaintiff’s repeated requests to discontinue. (Response to Motion for Extension of Time to File

Stipulation of Discontinuance without Prejudice, ECF No. 118).

       Based upon Plaintiff’s previous requests to dismiss this action, the Court hereby

dismisses this action pursuant to Rule 41(a)(2) without prejudice and without costs and

attorney’s fees to either party. This addresses Plaintiff’s concern that the second sentence of

Rule 41(a)(1)(B) precludes her from commencing a subsequent action because the Court is

dismissing the action pursuant to Rule 41(a)(2), not pursuant to Rule 41(a)(1)(B).




                                                 2
       The Clerk of the Court is directed to close the case and mail a copy of this Order to pro se

Plaintiff Angela Bianco.

SO ORDERED.

Date: November 8, 2018
      Central Islip, New York
                                                                    _____/s/ (JMA)___________
                                                                    Joan M. Azrack
                                                                    United States District Judge




                                                3
